Case 2:19-cv-00220-DBH Document 63 Filed 08/24/20 Page 1 of 1       PageID #: 756



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


PROF-2014-S2 LEGAL TITLE                  )
TRUST II, BY U.S. BANK NATIONAL           )
ASSOCIATION, AS LEGAL TITLE               )
TRUSTEE                                   )
                                          )
                         PLAINTIFF        )
                                          )
V.                                        )
                                          )
DODI S. SIDELINGER,                       )
                                          )       CIVIL NO. 2:19-CV-220-DBH
                      DEFENDANT           )
                                          )
AND                                       )
                                          )
FIRST TENNESSEE BANK, N.A.                )
f/k/a First Horizon Home Loan             )
Corporation; DENNIS CAREY;                )
TYGDON, LLC,                              )
                                          )
              PARTIES-IN-INTEREST         )


                         ORDER ON MOTION TO STAY


      The   defendant,   party-in-interest,   Dennis   Carey’s   motion   to   stay

proceedings is DENIED. The issue can be addressed in the pending motions (to

dismiss and for summary judgment). The plaintiff shall respond to the motion to

dismiss by September 14, 2020. Any reply shall comply with the Local Rules.

      SO ORDERED.

      DATED THIS 24TH DAY OF AUGUST, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
